Citation Nr: 9912908	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee, status post 
reconstruction.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the right lateral malleolus.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973 and from September 1976 to January 1983 with a 
period of active service that has been found under conditions 
which preclude the payment of VA benefits from January 1983 
to May 1987. 

This case is currently before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1996, 
the following issues were before the Board:  (1) entitlement 
to service connection for the residuals of a right collar 
bone injury; (2) entitlement to service connection for the 
residuals of a fracture of the left thumb; (3) entitlement to 
service connection for the residuals of a left knee injury; 
(4) entitlement to an increased evaluation for degenerative 
joint disease of the right knee, status post reconstruction, 
evaluated at that time as 10 percent disabling; (5) 
entitlement to an increased evaluation for the residuals of a 
fracture of the right lateral malleolus, evaluated as 10 
percent disabling; and (6) entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.  In March 1996, the Board 
denied the veteran's claims of service connection for the 
residuals of a right collarbone injury, the residuals of a 
fracture of the left thumb, and the residuals of a left knee 
injury.  Accordingly, these claims are not before the Board 
or the VA at this time.  The veteran's claims of increased 
compensation for his service-connected disabilities were 
remanded to the RO for additional development.

In a September 1998 rating determination, the veteran's 
service-connected degenerative joint disease of the right 
knee was evaluated as 20 percent disabling.  As correctly 
noted by the veteran's representative, the Court has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Accordingly, the issue of entitlement 
to an increased evaluation for degenerative joint disease of 
the right knee, currently evaluated as 20 percent disabling, 
is before the Board at this time.

In written argument prepared by the veteran's representative 
in March 1999, the representative contended that this case 
includes an inferred claim for secondary service connection 
for atrophy of the quadriceps.  It was requested that the 
Board comment to the "local agency in this matter."  In 
this regard, the claim of entitlement to service connection 
for quadricep atrophy is not before the Board at this time.  
See 38 U.S.C.A. § 7105(a) (West 1991).  If the veteran wishes 
to raise this issue, he must do so with the RO.  The RO has 
not fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  
While this condition may, or may not, be related to the 
veteran's service-connected disabilities, this issue is 
separate and distinct for the claims before the Board at this 
time.  Accordingly, the Board may proceed with the 
adjudication of the veteran's case at this time.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeals has been 
obtained by the RO.

3.  The residuals of the veteran's service-connected right 
knee disability does not include severe recurrent subluxation 
or lateral instability, limitation of flexion to 15 degrees, 
or limitation of extension to 20 degrees.

4.  The residuals of the veteran's service-connected fracture 
of the right lateral malleolus do not include marked 
limitation of motion, ankylosis, or malunion of the tibia or 
fibula.

5.  The veteran's symptoms of PTSD include mild tension.

6.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes intermittent periods of inability 
to perform occupational tasks due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, a 
chronic sleep impairment, or mild memory loss.

7.  The medical evidence of record does not demonstrate a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms do not result in such reduction in 
initiative, flexibility, efficiency, and reliability as to 
produce a definite industrial impairment.


CONCLUSIONS OF LAW

1.  The criterion for an evaluation in excess of 20 percent 
for degenerative joint disease of the right knee, status post 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fracture of the right lateral 
malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5270 and 5271 (1998).

3.  The criteria for a disability evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1998) and 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996),

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The veteran filed his initial claim for VA compensation in 
June 1987.  In November 1990, the veteran filed a claim for 
VA compensation for PTSD.  At a VA social and industrial 
survey for PTSD, the veteran denied intrusive recollections 
and stated that he avoided thinking about his experiences in 
Vietnam.  The veteran also did not wish to talk about any 
flashbacks or intrusive recollections except with his 
counselor.  He did note occasional insomnia.  At a VA 
psychiatric evaluation in May 1991, the veteran was alert and 
oriented to person, place and time.  There was no delusional 
thinking evidence, no hallucinations, and no thought disorder 
indicated.  Recent and remote memory and recall were grossly 
intact.  The veteran was diagnosed with PTSD, an adjustment 
disorder with mixed emotional features, and alcohol abuse.

X-ray studies of the veteran's right knee have revealed that 
a screw is in place in the distal femur running from the 
lateral aspect of the femur into the medial femoral condyle.  
Osteophytes are present, arising from the medial aspect of 
the femur.  Moderate degenerative changes in the right knee, 
status post ligamentous reconstruction, have been noted.

At a hearing held before a hearing officer at the RO in 
August 1992, the veteran reported daily right knee swelling.  
It was also noted that the veteran could not stand for more 
than an hour at any given time.  The use of over-the-counter 
medications was indicated to treat this condition.  He also 
noted a sharp "needle-sticking" pains all over a lot of 
times.  Regarding the veteran's PTSD, the veteran's spouse 
testified that the veteran had placed numerous locks on the 
doors of their home.  It was noted the veteran sat with his 
back to the wall and was constantly looking behind him to see 
if there was anyone coming up from behind.  Difficulties in 
talking with people were also noted.  With regard to the 
veteran's service-connected fracture of the right lateral 
malleolus (hereafter referred to as the right ankle 
disability), the veteran stated that the ankle became stiff 
and that on some occasions he could not move it.  Weakness 
and difficulties with stairs were also noted.

At an August 1992 VA evaluation, an old scar of the lateral 
aspect of the right knee was noted.  Complete flexion and 
extension of the right knee was found with complaints of pain 
on movement.  The right ankle showed no swelling or 
significant bony deformity.  There were full flexion and full 
extension of that joint.  The rotary motions were normal but 
slightly painful.  The examiner noted continuing pain in the 
right ankle secondary to the previous fracture with possible 
minor degenerative changes.  No gross indication of loss of 
motion of the joint was found.

In March 1996, the Board remanded this case to the RO for 
additional development.  At the request of the Board, the RO 
contacted the veteran and requested that he provide the 
names, addresses, and dates of treatment of any physicians, 
hospitals, treatment centers, or employers (private, VA or 
military) who had provided him with additional relevant 
treatment.  No direct response was ever received by the 
veteran regarding this request for information.  

The RO did obtain a September 1992 medical report from Anselm 
A. Parlatore, M.D., for the Office of Disability Insurance, 
Social Security Administration (SSA).  At that time, the 
veteran informed Dr. Parlatore that his PTSD had become much 
worse.  The veteran noted severe depression, manifested 
predominantly by anhedonia, anergia, feelings of 
hopelessness, helplessness, and despair.  Difficulties with 
listlessness, lethargy, malaise and fatigue with severe 
anxiety and despair were also noted.  The veteran noted 
recurrent and intrusive memories regarding his experiences in 
both Vietnam and Beirut.  The examiner reported that the 
veteran's affect, demeanor and mood were one of depression, 
sadness, and melancholy.  It was also noted that the veteran 
relayed a very convincing history of several wartime traumas.

The veteran was diagnosed with chronic and severe PTSD with 
depressive features.  An adjustment disorder with mixed 
emotional features, mainly depression and alcohol abuse, in 
remission, was also found.  The severity of the veteran's 
psychosocial stressors were indicated to be extreme in that 
he was trying to "appeal Veteran's decisions regarding his 
knees, and also his dishonorable discharge, and he is trying 
to make a living, although has a considerable amount of 
difficulty in doing so."  The global assessment of 
functioning scale (GAF) was found to be a 40 to 45.  The 
examiner noted that this assessment indicated a severe 
impairment in social and occupational functioning.

At the request of the Board, the veteran underwent a VA 
psychiatric evaluation performed by two VA psychiatrists.  At 
that time, the veteran stated that he was involved in 
atrocities, but did not elaborate.  He further stated that he 
killed men, women and children during his active service, but 
the examiners noted the manner in which the claimant related 
this information made the examiners question it.  The veteran 
noted that he handled stress by drinking or with physical 
activity, sometimes hollering or yelling.  It was reported 
that the veteran gets into fights and has been arrested on 4 
or 5 occasions.  No blackout spells were indicated.  

The examiners noted that the veteran was a pleasant, 
cooperative, goal-oriented individual who was oriented to 
time, place, and person.  The veteran was able to organize 
his thoughts and express himself "quite well."  His speech 
was normal.  It was noted that the veteran did move his foot 
in a rhythmic fashion, suggesting tension.  However, it was 
also noted the veteran did not appear tense.  Depression was 
indicated with no evidence of psychosis, delusions, 
hallucinations or organicity.  The veteran's memory was found 
to be reasonably good, his judgment was found to be good, and 
insight was found to be slight.  The veteran was diagnosed 
with alcohol dependence, mild to moderate, and PTSD, chronic, 
mild.  The veteran's GAF was found to be 70, indicating some 
mild symptoms or difficulty in social, occupational, or 
social functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.

In a March 1997 VA evaluation of the veteran's orthopedic 
difficulties, it was reported that the veteran was drawing 
compensation from SSA.  It was noted that the veteran did 
work part time in "flooring."  When asked how his knee 
bothers him, he indicated that it hurt to walk, it hurt to 
stand, and it hurt to pick up his leg and advance it.  He 
indicated he could not extend it completely with his own 
muscles.  He also indicated that it goes out continuously 
more so than prior to the surgical procedure.

Examination of the veteran's right knee revealed a range of 
motion from 0 to 135 degrees.  The collateral ligaments were 
stable.  There was a 1+ Lachman's test, indicating interior 
cruciate laxity was still present to a "modest degree."  A 
lateral scar over the iliotibial band was indicated.  The 
veteran appeared to lack 10 degrees of active extension.  
Active flexion was the same as passive flexion.  Two 
centimeters of measurable atrophy of the right thigh was 
visible.  However, it was noted that the veteran's service-
connected disabilities involve only the joint structure.  No 
primary involvement of the muscles or nerves was indicated.  
Quadriceps atrophy secondary to the knee problem was noted.  

The service-connected disorders were indicated to cause 
weakened movement of the right knee and thigh which reduced  
durability in physical activity.  The examiner stated that he 
did not believe the veteran had any incoordination.  The 
examiner also stated that the veteran's knee had probably 
progressed to a stage where it was difficult for him to do 
construction work of any type on a regular basis.  However, 
it was noted that the veteran could perform some jobs that 
did not involve extensive activity of the knee such as those 
things he had done since his release from active service.  It 
was noted that the veteran did visibly manifest verbally and 
by facial expression pain when the joint was stressed from 
side to side or when he attempted to flex it beyond the arc 
of movement mentioned above.

Regarding the veteran's service-connected right ankle 
disability, the examiner noted the remote fracture of the 
ankle.  Physical examination of both ankles was normal.  The 
veteran described symptoms on the left side. 

X-ray studies of the veteran's right knee revealed lateral 
femoral epicondyle extending medially and inferiorly.  Blunt 
spur-like projections superior to the head of the screw 
within the right knee were noted.  Degenerative joint disease 
of the right knee with medial space joint thinning and 
reactive bone changes were noted.  X-ray studies of the 
veteran's ankle appeared normal.  

II.  The Duty to Assist

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The VA has a duty to 
assist the veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with 
the [statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
(Emphasis added.)

In this case, the Board finds that the recent VA examinations 
of the veteran's service-connected disabilities meet the 
requirements of the Board's March 1996 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The questions posed by the 
Board in March 1996 are effectively answered by the VA 
evaluations of 1997.  The veteran's representative himself, 
in written argument prepared in November 1998, concedes that 
the medical evaluations appear to be thorough, complete and 
well written.  The Board must agree with this assessment.  

In February 1997, the RO requested that the veteran provide 
the names and addresses of all pertinent health care 
providers who had treated the veteran for the disabilities at 
issue.  No direct response was received from the veteran.  
Similar requests by the RO to the veteran have also gone 
unanswered.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in the development 
of all facts pertinent to the veteran's claims.

In making this determination, the Board has noted that the 
veteran appears to be receiving SSA benefits.  In the VA 
evaluation of March 1997, it was noted that the veteran was 
receiving SSA benefits.  The Court has held that, while a SSA 
decision is not controlling for purposes of VA adjudication, 
the decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If the veteran 
has received benefits for the SSA and those benefits are 
based upon disability, the medical record upon which the 
award was based would be pertinent to the veteran's current 
claims.  However, the Board has received the September 1992 
SSA psychiatric evaluation of the veteran.  As a result, it 
appears we have received all pertinent SSA medical records.  
In addition, the VA has performed recent evaluations of the 
veteran's service connected disabilities.  In this regard, 
the Board must also note the RO's repeated efforts to obtain 
pertinent medical records which would support the veteran's 
claim.  After repeated requests for additional information 
regarding health care providers who had treated the 
disability at issue, the veteran has repeatedly failed to 
respond to these requests.  Accordingly, the Board must 
conclude that no additional pertinent medical records exist 
which would support the veteran's claims.  No statement from 
the veteran, his representative, or any medical record would 
support the conclusion that any additional SSA records would 
have any relevance to the veteran's claims. As stated by the 
Court in Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992):

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identify documents that by 
their description would be facially 
relevant and material to the claim.

In light of the above, the Board finds that a second Board 
remand is not warranted.  Accordingly, the Board will proceed 
with the adjudication of the veteran's claims.

III.  Entitlement to an Increased Evaluation for the Service-
Connected Right Knee Disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Diagnostic Code 5258 
provides a 20 percent evaluation when knee cartilage is 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and a fusion into the joint is found.  Limitation of 
flexion to 15 degrees warrants a 30 percent evaluation under 
Diagnostic Code 5260 and limitation of extension to 20 
degrees warrants a 30 percent evaluation under Diagnostic 
Code 5261.  Ankylosis of the knee warrants a 30 percent 
evaluation under Diagnostic Code 5156 when the ankylosis is 
favorable or in slight flexion between 0 degrees and 10 
degrees.  A severe impairment of the knee with recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation under Diagnostic Code 5257.  

The residuals of the veteran's service-connected right knee 
disability do not include severe recurrent subluxation or 
lateral instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.  Based on these 
findings, an increased evaluation under Diagnostic Codes 
5257, 5260, or 5261 is not warranted.  The VA examination in 
August 1992 reflected subjective complaints of pain, but the 
clinical findings disclosed a full range of motion.  Overall, 
the VA evaluation of March 1997 is, in the opinion of the 
Board, entitled to the greatest probative weight as it is the 
most comprehensive evaluation of both the subjective 
complaints and objective manifestations of the knee disorder 
of record.  Physical examination revealed right knee range of 
motion from 0 to 135 degrees.  Significantly, this range of 
motion does take into consideration the veteran's complaints 
of pain and limitation of function as well as incoordination.  
Based on this comprehensive VA medical evaluation, an 
increased evaluation is not warranted.

The Board has considered that the Court's precedents support 
the availability of separate ratings under Diagnostic Codes 
5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).

In this case, the veteran is service connected for 
degenerative joint disease of the right knee.  X-ray studies 
taken in March 1997 did reveal degenerative joint disease of 
the right knee.  However, based on the evidence cited above, 
a separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97, and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  Based on the March 1997 VA evaluation, 
without taking into consideration the veteran's difficulties 
associated with his degenerative arthritis, a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability could not be justified.  The examiner 
specifically found that only a "modest degree" of laxity 
was present.  This would not support more than a 10 percent 
evaluation under Code 5257.  Even if a separate rating was 
assigned under Code 5003, it would be no greater than the 10 
percent rating based upon X-ray evidence of arthritis and a 
limitation of motion that is not of a severity that would 
warrant a rating under the codes for limitation of motion.  
Thus, the assignment of separate ratings under Codes 5257 and 
5003 would only provide the appellant with two separate 10 
percent evaluations that, in combination under 38 C.F.R. 
§ 4.25 (the combined ratings table), do not equal a single 20 
percent evaluation under Code 5257. 

The Board has reviewed all treatment records and all VA 
evaluations of the veteran's right knee.  None of these 
treatment records or examinations would support the 
conclusion that the right knee disability causes the veteran 
to fall frequently, or even occasionally.  There is no 
pattern of incoordination associated with the service-
connected disability, nor is there an indication that the 
disability could cause more than a slight impairment in the 
veteran's ability to function.  The objective medical 
evidence, including a lack of any regular treatment for this 
disability, would support this finding.  While the veteran 
has complaints of pain associated with his right knee 
disability, those subjective complaints are not supported by 
objective findings indicating the presence of severe 
functional impairment under Code 5257 or a severe degree of 
limitation of motion.  It appears to the Board that the RO 
effectively determined that consideration of functional loss 
due to pain warranted rating the claimant at 20 percent under 
Code 5257, as the most liberal rating feasible on this 
evidentiary record.  The Board finds no other diagnostic code 
that better suits the veteran's complaints based on the 
objective medical evidence of record.  Accordingly, an 
increased evaluation for the veteran's right knee disability 
is not warranted.

IV.  Entitlement to an Increased Evaluation for the Residuals 
of a Fracture of the Right Lateral Malleolus.

This disability has been evaluated under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5271 (1998).  Under this diagnostic code, a 
10 percent evaluation is warranted where limitation of motion 
of the ankle is moderate.  Marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  Based on all the 
evidence of record, a 20 percent evaluation cannot be 
justified.  The VA evaluation of August 1992 disclosed very 
limited objective findings, with a full range of motion and 
only slight pain objectively on rotary motion.  The March 
1997 evaluation found the right ankle to be normal.  X-ray 
studies of the veteran's right ankle were also normal.  Based 
on these findings, the rationale for the assignment of the 
current 10 percent evaluation is unclear.  However, at this 
time, the issue before the Board is whether a rating in 
excess of 10 percent is warranted, not whether the veteran's 
right ankle disability warrants the current 10 percent 
evaluation.  

It appears clear that the RO has taken into consideration the 
veteran's subjective complaints of pain and the limitation of 
function he appears to associate with this disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  However, 
in order for the veteran to prevail, in either this claim or 
the claim for an increased evaluation in his right knee 
disability, there must be objective evidence to support the 
subjective complaints of functional loss due to pain.  In 
this regard, the Board finds that by far the most probative 
evidence of record are the conclusions reached by the VA 
evaluators of in August 1992 and March 1997.  The August 1992 
evaluation disclosed only slight pain at most on rotary 
motion; the 1997 evaluation clearly did not support the 
subjective complaints with objective findings.  Accordingly, 
an increased evaluation for this disability is denied.

V.  Entitlement to an Increased Evaluation for the Veteran's 
Service-Connected PTSD.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In the 
statement of the case dated July 1993, the veteran was 
provided the old rating criteria.  At this time, the 
veteran's condition was clearly evaluated by the RO under 
this criteria.  In the September 1998 supplemental statement 
of the case, the veteran was provided the new rating 
criteria.  At that time, the condition was clearly evaluated 
by the RO under the new criteria.  Thus, there is no 
prejudice to the veteran in the Board proceeding with the 
evaluation of this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1997).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

As noted above, precedent opinions of the chief legal officer 
of VA are binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1998).

There is a clear difference of opinion between competent 
medical professionals regarding the nature and extent of the 
veteran's service-connected psychiatric disability and the 
effects this disability have on the veteran's ability to 
function.  The SSA evaluation of September 1992 indicates 
that the veteran's PTSD is severe.  However, the May 1991 VA 
evaluation did not reflect findings of comparable degree and 
the March 1997 VA evaluation indicates that the veteran's 
condition is mild.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the medical opinion of Dr. Parlatore is 
entitled to limited probative weight.  The basis for the 
conclusion that the veteran's service-connected psychiatric 
disability is severe, based on the Board's review of this 
report, is unclear.  Dr. Parlatore notes that he has reviewed 
pertinent medical records from VA, including, most 
importantly, the May 1991 social and industrial survey.  
However, the veteran's difficulties, as noted in May 1991, 
are significantly different than those noted by the veteran 
in the SSA evaluation of September 1992.  In May 1991, within 
both the psychiatric evaluation and the social and industrial 
survey, the veteran makes little reference to difficulties he 
associates with PTSD.  He was described as having been 
"quite depressed" eighteen months earlier, and as depressed 
at the time of the interview.  A great deal of post-service 
adjustment difficulties were set forth as well as anger over 
the circumstances of the final discharge.  The VA examiner 
noted that PTSD was present, but also present was an 
adjustment disorder related to his discharge and family and 
financial problems.  However, in the SSA evaluation of 
September 1992, the veteran notes numerous subjective 
difficulties including, but not limited to, depression, 
feelings of hopelessness, despair, listlessness, lethargy, 
malaise, fatigue, anxiety, distressing memories, intrusive 
recollections, flashbacks, feelings of impending doom, sleep 
disturbances, nightmares, difficulties with concentration, 
memory, recall, feelings of alienation, isolation, 
detachment, estrangement, volatile behavior, outbursts of 
anger, irritability, agitation, and other difficulties.  
Nevertheless, the veteran has failed to indicate any use of 
medication or treatment for this condition and has failed to 
utilize any VA or private medical source for regular 
treatment of this condition.  The very conspicuous history of 
post service adjustment problems relating to family and 
financial matters is not mirrored in the report of Dr. 
Parlatore.  The veteran's symptoms, as noted within September 
1992, cannot be reconciled with the symptoms noted within his 
evaluations of May 1991, or March 1997.  The fact that the 
veteran has failed to cite to any treatment for his PTSD 
condition in over 10 years since he filed the claim for VA 
compensation in June 1987 only supports this determination.

Based on a detailed review of the March 1997 VA psychiatric 
evaluation, the Board must find that this evaluation is 
entitled to great probative weight.  The VA evaluators 
provide a detailed evaluation of the veteran's difficulties.  
Importantly, they had the opportunity to review the pertinent 
medical records, including, but not limited to, the September 
1992 SSA evaluation.  Based on a detailed history of the 
veteran's condition, two VA psychiatrists have concluded that 
the veteran's PTSD, while chronic, is mild.  

The VA evaluators provide a compelling rationale for their 
determination, including a detailed review of the veteran's 
symptoms and difficulties.  Significantly, the veteran's own 
representative, in November 1998, noted that the examination 
appeared "thorough, complete, and well written."  Neither 
the veteran nor his representative has disputed the 
conclusions reached by the VA evaluators in March 1997.  
While the March 1997 VA medical opinions appear to be based 
on a detailed review of the veteran's history, the September 
1992 SSA evaluation appears to be based on a history 
furnished by the veteran and unsupported by or contradicted 
in significant respects by the clinical records.  As stated 
by the Court, opinions based on history furnished by the 
veteran and unsupported by clinical records are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Consequently, in light of the discussion above, the 
Board must conclude that the medical opinions reached in 
March 1997 have far greater probative weight than that 
reached in September 1992.

Based on the medical evidence cited above, the veteran's 
symptoms of PTSD include mild tension.  The veteran's GAF 
score indicates mild difficulties in social and occupational 
functioning.  The March 1997 VA evaluation would not support 
an increase in his service-connected evaluation.  The veteran 
himself has recently noted little in the way of 
symptomatology that would support an increased evaluation.  
In statements provided to the RO over the last 10 years, he 
makes little reference to any symptoms he associates with 
PTSD.  Further, the VA evaluation of May 1991 supports the 
conclusions reached by the VA evaluation of March 1997.

The evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 10 
percent evaluation currently assigned.  A review of the 
veteran's treatment records (or lack of treatment records) 
and evaluations indicate no evidence of depressed mood, 
anxiety, suspiciousness, panic attacks, a chronic sleep 
impairment, or mild memory loss.  Thus, a 30 percent 
evaluation or higher under the new rating criteria is not 
warranted.  Further, the Board finds no objective evidence to 
find that the veteran's PTSD produced a definite industrial 
impairment.  Thus, a 30 percent evaluation or higher 
evaluation under the old rating criteria is also not 
warranted.  Accordingly, an increased evaluation under the 
old or new rating criteria is not warranted.

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).  However, simply stated, the facts of 
this case do not support the conclusions reached within the 
September 1992 evaluation.  The veteran's own complaints, a 
lack of any medical treatment for this condition, and the 
veteran's failure to cite to any health care provider who has 
treated him for this condition clearly supports the 
determinations made in March 1997.  Accordingly, an increased 
evaluation is not warranted.

In deciding all of the veteran's claims, the Board has 
considered the Court's recent determination in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

While there is evidence which supports the veteran's claims 
at different periods of time during the appeal period, the 
Board has found, for reasons noted above, that this evidence 
is entitled to limited probative weight.  On the contrary, 
the more probative evidence both before and after the SSA 
report supports the conclusion that there was no actual 
variance in the severity of the service connected disability 
during the appeal period, and that the level of that severity 
was mild.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluations should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran's filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  The Board has 
likewise considered Fenderson in its review of the claims for 
higher ratings for the right knee and right malleolus.  In 
both those circumstances, however, there likewise is no basis 
for a staged rating.  The RO reviewed all the evidence during 
the period and did not limit its consideration to only the 
"current" evidence of disability.  Therefore, the Board 
concludes that the RO adjudication meet the substantive 
concerns articulated in Fenderson and that the veteran was 
properly notified of the basis of the determinations by the 
RO.  There is no basis to return this matter to the RO to 
have them reissue a SOC or SSOC that merely makes small 
phrasing changes to the characterization of the issue.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  The 
veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 9 Vet. App 88, 95 (1996) and 
VAOPGCPREC. 6-96 (August 16, 1996), 61 Fed.Reg. 66749 (1996).  
Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee, status post 
reconstruction, is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the right lateral malleolus is 
denied.

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

